PER CURIAM
The state appeals from the trial court’s dismissal of this matter as being barred by the Double Jeopardy Clause of the Fifth Amendment to the United States Constitution and by Article I, section 12, of the Oregon Constitution. The state argues, and defendant concedes, that United States v. Ursery, _ US _, 116 S Ct 762, 133 L Ed 2d 707 (1996), compels reversal of the trial court’s disposition, which was based solely on pre-Ursery federal authority. We agree. See, e.g., Umatilla County v. $18,005 in U.S. Currency, 142 Or App 513, 921 P2d 426 (1996); State v. Vettrus, 142 Or App 359, 922 P2d 673 (1996).
Reversed and remanded.